 GENERAL TEAMSTERS, LOCAL 982515General Teamsters,Chauffeurs,Warehousemen andHelpers, Local 982, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America(J.K. Barker Trucking Co.andGuy F. Atkinson Construction Co.)andAssociated Independent Owner-Operators, Inc.'General Teamsters,Chauffeurs,Warehousemen andHelpers, Local 982, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of AmericaandAssociated IndependentOwner-Operators,Inc. and J. K. Barker TruckingCo.;Guy F. Atkinson Construction Co.; andSouthernCaliforniaChapter of the AssociatedGeneral Contractors of America,Parties to theContracts.ConstructionTeamstersUnion,Local606,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica(Cal-West Construction Company andLancaster Paving Co.)andAssociated IndependentOwner-Operators, Inc.ConstructionTeamstersUnion,Local606,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica and Joint Council of Teamsters No. 42,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica(Kasler Corp.and Underwood & PayneDump Truck Service)andAssociated IndependentOwner-Operators, Inc.ConstructionTeamstersUnion,Local606,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica and Joint Council of Teamsters No. 42,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmericaandUnderwood & Payne Dump TruckServiceandAssociatedIndependentOwner-Operators,Inc.andKaslerCorp.andSouthernCaliforniaChapter of the AssociatedGeneral Contractors of America,Parties to theContract.Cases 31-CC-52, 31-CE-3, 31-CC-53,31-CC-63 (formerly 21-CC-914), and 31-CE-5(formerly 21 -CE-7 1)March 5, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn June 2, 1967, Trial Examiner ,James R.Webster issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision.Thereafter, theRespondent Unions andtheGeneral Counsel filed exceptions to the TrialExaminer'sDecisionand supporting briefs. TheGeneral Counsel and the Charging Party also filedanswering briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and adopts the TrialExaminer's Decision only to the extent consistentherewith.TheTrialExaminerconcludedthattheRespondent Unions jointly and/or severally violatedSection 8(b)(4)(i) and (ii)(A) and (B) by inducingand encouraging individuals employed by Atkinson,Barker, and Kasler to engage in a strike or a refusalin the course of their employment to perform anyservice, and by threatening, coercing and restrainingvariousowner-operatorsengagedon the twohighwayprojects,andContractorsAtkinson,Barker,Kasler, and Underwood with an object offorcing the owner-operators to join a local TeamsterUnion, and with an object of forcing or requiringthe contractors to cease doing business with theowner-operators.The Trial Examiner concludedfurther that Respondent Local 606 violated Section8(b)(4)(ii)(B)bythreatening,coercingandrestrainingContractorsLancasterandCal-Westwithanobjectof forcing or requiring thesecontractors to cease doing business with Chick'sTrucking Company.' Essential to these conclusionsis the Trial Examiner's subsidiary finding that theowner-operatorsareself-employedpersonsorindependent contractors, not employees.The prime contractors at the two highwayprojectsand the excavation subcontractor at theSearsprojectsecuredtheirmannedtruckrequirements in substantially similar fashion. Theydealtdirectlywith truck rental firms which, inaddition to supplying their own employee-operatedtrucks,servedas"brokers"whenreferringowner-operated trucks to contractors. Thus, at theHighway 99 project, the general contractor, Guy F.Atkinson Construction Co. (herein called Atkinson),enteredintoawritten"EquipmentRentalAgreement"withBarkerDump Truck Service(hereincalledBarker) to supply trucks andoperators, as needed, to haul decomposed granite atthe site. Similarly, at the Highway 10 project, thegeneral contractor, a joint venture consisting of theKasler Corp., Gordon H. Ball Enterprises, and E. L.Yeager Construction (herein called Kasler), entered'itappearsfrom the TrialExaminer'sfindings and the record thatinsofar asthe Sears project is concerned, the operator of the truck ownedby Chick's Trucking Companywas an owner-operator The operator of thetruck,DonaldChick,is a partnerinChick's Trucking Company181NLRB No. 67 516DECISIONSOF NATIONALLABOR RELATIONS BOARDinto an oral agreement with Underwood & PayneDump Truck Service (herein called Underwood) tosupply trucks and operators to haul wet batchcement or concrete at the site. At the Sears project,theexcavationsubcontractor,LancasterPavingCompany (herein called Lancaster), entered into anoralagreement with Chick's Trucking Company(hereincalledChick's) to supply a truck andoperatortohauldirtatthesite.AlthoughAtkinson's written agreement with Barker appearsto have contemplated that Barker would supply hisown trucks and employees, Barker supplied onlyowner-operatedtrucks.On the other hand,Underwood supplied to Kasler at various times 2employee-operated trucksandfrom6to24owner-operatedtrucks.The truck supplied toLancaster by Chick's was owned by Chick's anddriven by a partner, Donald Chick. The issue to beresolved in the three consolidated cases concerns thestatus of the owner-operators only.2As noted, none of the owner-operators at the twohighway projects had any direct dealings with theprime contractors. They were referred to these jobsby Barker and Underwood under what appears to bea somewhat institutionalized "broker" arrangement.'Once on the job, however, the owner-operators weretreated no differently from an employee-operator ofthe truck rental firms. In neither case did the truckrental firm or broker furnish any supervision on thejob.4Atkinson's equipment rental agreement withBarker expressly provides that all work and workschedulesare to be as and when directed byAtkinson's projectmanager.The agreement providesalso that all equipment operators shall be subject totheapprovalof the contractor and any foundincompetent or undesirable shall be replaced. Therecord shows that Kasler could remove such anoperatorwithoutfirstnotifyingUnderwood.Atkinson's agreement also stipulates that overtime isto be paid by Atkinson and provides that wages andsubsistence per diem or "any other fringe benefits (ifany) paid" are to be those specified in governingAGC agreements. The record shows further thatAtkinson kept a record of the working hours of theowner-operators.Regardless of whether the truckwas owner-operated or employee-operated, thecontractor paid the truckrentalfirm or broker thesame flat rate per hour and paid for the totalmanned truck hours in one lump sum.'Although DonaldChick was onlypart owner of the truck he operated,we find that insofar as pertinent to the issue herein his status is nodifferentfrom that of the owner-operators engaged on the highwayprojects'Indeed,itappears from the record that the "broker"system is sowidespread as tobe subjectto the regulationof the California PublicUtilitiesCommissionThe brokerhas his own form"subhaul"agreementwhich is executed by hundreds of owner-operatorsThe owner-operators,likewise, execute subhaul agreements with25 to 30brokers In addition toreferringowner-operators to various jobs, the broker handles allarrangements in connection with the rental of the manned trucks andreceives from the contractors all sums due for services rendered. Theseterms are established by the subhaul agreement.Basically, the agreementobligates the owner-operator or subhauler,upon reasonable notice, toInfindingthattheowner-operatorswereindependent contractors, the Trial Examiner reliedon the fact that they have a substantial financialinvestment in trucking equipment and sell theservices of their trucking equipment and themselvesas operators. In addition, he appears to have reliedon the fact that the owner-operators paid for andhad issued in their names all permits and insurance,paid all maintenance and operating costs on theirtrucks, and had no taxes or social security withheldfrom their pay by the contractors or brokers.However, we have repeatedly held that in makingdeterminations whether individuals are independentcontractors or employees, the common law "right ofcontrol" test governs. The proper application of thistest demands a balancing of all evidence relevant tothe relationship.On the entire record in this case,we are of the opinion that at all times relevantherein the owner-operators were employees of theprime contractors on the highway projects and ofsubcontractor Lancaster on the Sears project.Notwithstanding the fact that the owner-operatorshave substantial financial investments in truckingequipment, pay all maintenance and operating costs,pay for all permits, insurance, social security andincome taxes, we are persuaded by the fact that,once on the job, the owner-operators, like theemployee-operators, were at all times subject to thesupervisionof the contractors. In addition, thecontractors retained control over the loaders whichwere essential for loading the trucks, as well ascontrol over the place where the materials were tobe unloaded, and the number of trucks and hours oftheiruse.Moreover,thefactsthattheowner-operators were paid by the hour, did not dealdirectlywith the contractors, and had no controlover their hours or rates of pay are indicative of theowner-operators' status as employees who lacked themeans to accomplish results through the exercise ofindependent judgment and skill. Therefore, contraryproceed tothe place of loading and to transport materialspromptly andsafely to theplace ofdeliveryAs a practicalmatter,however, thesubhauler is not boundto accepta givenjob, noris the brokerobligated tooffer a particular job to thesubhauler Barker's form agreementsexpresslyprovidethat "it is not to be construed as a contract or agreement for anyspecifictransportation as to time, place, amountof transportation orduration"Although Barker's agreements permit eitherparty to terminateon 24 hours notice,Barker has the right at any time to terminate suchtransportation as the owner-operator or subhaulermay be performing forBarkerUnderwood's agreements permit cancellationby either party uponten days' noticefor breach,but then appear to permit terminationwithoutnotice or cause TheBarker andUnderwoodagreementsuniformlyrequirethesubhauler to payallfees,licenses,taxes,fines,workmen'scompensation insurance, public liability andpropertydamage insurance,operatingexpenses,etc , but make provision for deduction of any advancesfrom amounts due the subhauler Barker's agreements stipulate thatBarker shallpay the CaliforniaTransportation Tax andthe PUC Tax,which are to bedeductedalsoThe agreements also provide that the brokeris to paythe subhauler95% ofthe minimum rate establishedby the PUCBarker's agreements stipulatefurtherthat Barker shallpay by the 25th ofeach month all amounts accrued for the preceding monthPUC regulationsset the minimum ratewhichmust be paidfor therental of a manned truckand the date of payment.With respectto owner-operator DonaldChick, he performedthe samework under the same supervision as Lancaster's employee-operator GENERAL TEAMSTERS,LOCAL 982517totheTrialExaminer,we conclude that theowner-operators at the three projects herein wereemployees rather than independent contractors orself-employedpersons.'Accordingly,astheRespondent Unions were involved in disputes withthe contractors concerning their employees, we findtheywere not by the above-stated conduct inviolation of Section 8(b)(4)(i) and (ii)(A) and (B) ofthe Act, and we shall dismiss the related allegationsof the complaint.TheTrialExaminerconcludedthattheRespondentUnionsalsoviolatedSection8(b)(4)(i)(ii)(A)byinducingandencouragingemployees of Atkinson, Barker, and Kasler toengage in a strike or a refusal in the course of theiremployment to perform any service, and bythreatening,coercingand restrainingAtkinson,Barker, Kasler, and Underwood with the additionalobjectofforcingorrequiringtheforegoingemployers to maintain, reaffirm and give effect toprovisionsofcollective-bargainingagreementsprohibited by Section 8(e).6 He concluded furtherthat the Respondent Unions violated Section 8(e) byentering into agreements with Atkinson, Barker,Kasler,Underwood, and the Southern CaliforniaChapter of the Associated General Contractors offrom doing business with certain other persons,without complying with Section 8(e), and thatRespondentUnderwood likewise violated Section8(e).We agree with these conclusions only to theextent hereafter set forth.As to the 8(e) violations, the Trial Examinerfound, in agreement with the General Counsel'stheory of the complaint, that certain clauses in theMaster Labor Agreement are secondary and withinthe purview of 8(e) rather than primary and outsideitsscope.He found further that some of thesesecondary clauses violated the Act because theypertained towork not to be performed at aconstruction site and thereby exceeded the bounds ofthe construction industry proviso to 8'(e).While hefound that other secondary clauses pertained tojobsite work and therefore came within the proviso,he nonetheless found them to be violative of the Actbecause theMaster Labor Agreement and, Short'CfConstruction.BuildingMaterial and Miscellaneous Drivers LocalUnionNo 83.InternationalBrotherhood of Teamsters,Chauffeurs.Warehousemen&Helpers(Marshall&Haas).133 NLRB 1144In light of the decision of the Court of Appeals for the Ninth Circuit inAssociated Independent Owner-Operators,Inc v N L R B, 407F 2d 1383(C A 9), reversing 168 NLRB No 112, Chairman McCulloch wouldaffirmtheTrialExaminer'sfinding that the owner-operators areindependent contractorsHe would therefore find in agreement with theTrial Examiner that the Respondent Unions violated Section 8(b)(4)(i) and(iiXA) and(B) of the Act by engaging in threats,strikes, and picketingwith the unlawful objects proscribed by the foregoing provisions of the Act'The record does not show that Barker had any employees on theHighway 99 projectAccordingly,we shall dismiss the 8(bX4)(iXA)allegation insofar as it is based on the inducement of employees of BarkerIn the absence of exceptions,we adopt,pro forma,the Trial Examiner'sfinding of an 8(b)(4)(i)(A) violation based on the Respondent Unions'admitted threats to Kasler and "individuals employed by Kasler "Form Agreements contained "self-help" clauseswhichappliedtoand rendered unlawful theotherwise protected secondary provisions. However,no evidence, apart from the collective-bargainingagreements, was adduced on the record to supportthese findings.Therefore,we are faced with thethreshhold question whether or not the languageused in each clause, either when read by itself orwhen interpreted and construed in the context ofother clauses in the agreements, is so clear as topreclude ambiguity with respect to its meaning. Thequestion is one of contract interpretation and mustbe resolved before we can determine the validity of aclause under Section 8(e).'In resolving the foregoing question, the Board, ina line of decisions, has evolved what are essentiallyrules of construction which have been useful in itsdisposition of many clauses under this section of theAct. Thus, if the meaning of the clause is clear, theBoard will determine forthwith its validity under8(e);8 and where the clause is not clearly unlawful onitsface, the Board will interpret it to require nomore than what is allowed by law.' On the otherhand, if the clause is ambiguous, the Board will notpresume unlawfulness, but will consider extrinsicevidence to determine whether the clause wasintended to be administered in a lawful or unlawfulmanner.10 In the absence of such evidence, the Boardwill refuse to pass on the validity of theclause.11OurprimarydisagreementwiththeTrialExaminer's consideration of the clauses herein stemsfrom his failure to resolve the threshhold question astoeach clause.We are of the opinion that aresolution of this question in the light of the aboverules will result in the proper disposition of the greatmajority of the clauses contained in the MasterLabor Agreement and the Short Form Agreements.' 21.The clauses which allegedly pertain to non-jobsitework:The Trial Examiner found that Section 102.2,104.1, 104.2, and 105 of the MLA are secondaryprovisions which on their face apply to non-jobsitework.TheBoardhaspreviouslyconsidered'As the agreements herein pertain to the construction industry, thisquestionmust be resolved not only where it is alleged that a clause issecondary and therefore falls within the scope of 8(e),but also in eachinstance where it is claimed that such clause either exceeds the jobsitelimitations of the construction industry proviso or is rendered unlawfulbecause it may be enforced by prohibited self-help provisions'Cement Masons Local UnionNo 97, AFL-CIO /Interstate Employers,Inc / (Jonesand Jones,Inc. and Interstate Employers,Inc ).149 NLRB1127, 1131-32,LosAngeles Building&ConstructionTradesCouncil[PortofinoMarina((Jonesand Jones,Inc ),150 NLRB1590, 1592-93(Hereafter calledInterstateandPortofino,respectively'Ets-Hokin Corporation.154 NLRB 839, 841""bid"Southern California District Councilof HodCarriers and Laborers.and GuniteWorkers Local No345 /Swimming Pool Gunite ContractorsGroup) (Goldingand Jones, Inc, forthe Association and all its Members).158 NLRB303, 309 (hereafter calledGunite). Interstate supraat 1132, fn10,Portofino.supraat1592, fn 12"Hereafter called theMLA and SFA or SFA's, respectively 518DECISIONSOF NATIONALLABOR RELATIONS BOARDprovisions which are identical to sections 104.1 and105." InReynoldsthe Board held the latter clausestobe secondary and within the scope of 8(e),interpreting the identical section 104.1 explicitly andsection 105 implicitly to permit the subcontractingof unit work to companies observing all the terms ofthecontractwhich included a clause requiringrecognition of the union and noting that the unionso interpreted the clauses. Relying onInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Local 294(IslandDock Lumber, Inc ),145NLRB 484,491-492,theBoard thereafter held that theprovisions unlawfully exceeded the bounds of theconstructionsiteexemption to 8(e) since theprovisions sought to control the subcontracting ofthework of delivering materials, products, andsupplies to the construction site. However, it is plainfrom the holdings of the earlierInterstateandPortofinocases that the meaning of section 104.1 isclear and that the clause is, on its face, a unionsignatory clause, unaided by extrinsic evidence of itsinterpretationby the Respondent Unions herein.Accordingly, section 104.1 is unlawful for thereasons stated inInterstateandPortofino,as wellas inReynolds.On the other hand, as the meaningof section 105 is ambiguous, the Board inReynoldsheld the identical clause to be secondary andunlawful only because of the extrinsic evidence as toitsinterpretationby the union.As no similarevidence was introduced in the instant case to showwhether section 105 was intended to be administeredina lawful manner, we shall not presume it to beunlawful. Accordingly, we do not pass on its validityunder 8(e).The Board has not had occasion to pass on thevalidityof provisions such as sections 102.2 and104.2.As to section 102.2, the Trial Examiner foundunlawful only that portion of the paragraph whichprovides that "all of the production or fabrication ofmaterialsby the . . . sub-contractor, for use on theproject shall be subject to the terms and conditionsof this Agreement."" We find that the clause is aunionsignatoryclause in that it permits thesubcontracting of work pertaining to the production"Teamsters,Chauffeurs,WarehousemenBcHelpers Local Union No631, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen& Helpers of America (Reynolds Electricaland EngineeringCo , Inc etal ),154 NLRB 67, 69,fn4, Interstate, supraat 1130,fn4,Portofino,supraat 1592, 1599The clauses read104.1.So far as it is within the,control of the Contractor or hissubcontractors,allmaterials, supplies and equipment used on the jobshall be transported to or from the site of the work by workmen coveredby a collective bargaining agreement with the appropriate unionNothing herein contained shall be construed to prohibit the normaldelivery of freight by railroad.*ssa105The Contractor and his subcontractors shall have freedom ofchoice in the purchase of materials,supplies and equipment,save andexcept thateveryreasonableeffortshall be made by the Contractor andhis subcontractors to refrain from the use of materials,supplies orequipment,which use will tend to cause any discord or disturbance onthe project.or fabrication of materials but attempts to restrictsuch work to subcontractors who are covered by theterms and conditions of the MLA, which includes aprovision requiring recognition of the Union. As weagreewith the Trial Examiner's finding that theclause covers off-site work, we conclude that itviolates the Act .15As to section 104.2,16 the Trial Examiner foundthat the first clause therein applied to "on-site"work by employees of vendors, but, nonetheless,found the clause to be violative of the Act becauseof its enforcement by various "self=help" clausescontained in the MLA and SFA's. It. is apparent,therefore, thatwhilehe did not set forth hisrationale for finding the clause to be secondary, heassumed it to be so." Unlike the preceding section104.1,we do not interpret the clause on its face tobeaunionsignatoryclausesinceitpermitsnonsignatoryvendorstomakedeliveriesofmaterials, supplies or equipment to the- jobsite.Indeed, when read in the context of the remainingclauses in section 104.2, as well as with section104.1,we are of the opinion that the clause is aprimary work protection clause in that it is aimed atpreventing vendors from performing any work at thejobsiteafterthe delivery has been completed, workwhich would normally be performed by the principalwork unit.1s"As no exceptions were taken to theTrialExaminer'srefusal to findunlawful the other clause contained in the paragraph,we need not pass onits validity"Member Fanning is of the opinion that the clause in section 102 2 isambiguous and, therefore,would not presume it to be unlawfulWhen readin the context of the work coverage provisions contained in article XIII,sections 1301 through1301 2, he is ofthe opinion that the clause could belawfully administeredto apply tothe huge projects included in that article,such as highways,subways, electric transmission lines, dams, canals, andthe like,where some production and fabrication of materials for use onsuch projects could occur at the jobsitesAccordingly,in the absence ofevidence of its administration in a lawful or unlawful manner, he wouldnot pass on its validity"This clause reads104 2Avendor,who makes deliveries of material,supplies orequipment and, who incidental to or as a part of the furnishing ordelivery of material, supplies or equipment,does any work at the jobsite,shall bea partyto a current collective bargaining agreement with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,or one of its affiliates In the event a vendor is,'note party to such an agreement,he shall not perform any jobsite workexcept that deliveries may be made by such vendor to central storageareas, or storage tanks, for later distribution by employeescovered byan-appropriate current labor agreement with the appropriate union, or'subordinate body, affiliated with the Building and Construction TradesDepartment,AFL-CIO,orwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or anaffiliate thereof.This sub-paragraph shall apply only to vendors andshall not be applicable to Contractors or their subcontractors or to theiremployees Jobsite fueling by vendors shall notbe covered by thissub-paragraph 104 2where economically not feasible or practicalprovided that the actual fueling of theContractor'sor subcontractor'sequipment is performed by employeesof the craftoperating suchequipment or where such fueling is performed in any other manner asmay be agreed upon"The General Counsel contended in his brief to the Trial Examiner thatthe clause prevents contractors from using the incidentaldelivery servicesof vendors who are not signatory to an agreement with the Teamsters"Chairman McCulloch interprets and construes section 104.2 as coveringwork which is normally a part of the delivery process,such as thedelivery GENERAL TEAMSTERS, LOCAL 982519The Trial Examiner found further that the secondclause in section 104.2 is the same as section 104.1,interpreting the clause as restricting or regulatingthe place of delivery at the jobsite of materials,supplies, and equipment. Relying onIsland Dock,supra,he found that this work is the "final act ofthedeliveryprocess"andnot jobsitework.Accordingly, he found that the clause exceeds thebounds of the construction industry proviso to 8(e).We are of the opinion, however, that the secondclause is not clearly unlawful on its face, since itappears to permit vendors to perform the necessarywork in effecting a delivery to the construction site.In this respect, the instant clause differs from theclauses the Board found unlawful in theIsland DockandReynoldscases. InIsland Dockthe respondentunion interpreted a clause in its agreement to applytothepouring of ready-mixed concrete at theconstruction site. Since concrete cannot be dumpedon the ground like other construction materials, theBoard there held that the pouring of the concretewas the essence of the delivery and hence the finalact of the delivery process. InReynolds, supra,therewas evidence showing that the respondent unioninterpreted provisions in its agreement as prohibitingtruckdriving employees of nonsignatory employersfrom even dropping their loads on the ground insidethe construction site. Unlike those cases, there is noevidentiary basis for holding that the clause hereinhas a similarly unlawful effect."2.Clauses which allegedly pertain to jobsite work:TheTrialExaminer concluded that sections102.3.1 through 102.3.6 of the MLA are secondaryprovisionswhich comply with the constructionindustry proviso in 8(e) since they pertain to thesubcontracting of work to be done at the jobsite. Itappears that the Trial Examiner also includedsections 307 and 1903 of the MLA in this category.By lumping the clauses into a single category, theTrialExaminer obliterated distinctions which theBoard has drawn between different types of clauses.We think that a clearer analysis of these clauses willresultfrom adhering, wherever possible, to thecategories which have been recognized in past Boarddecisions.Accordingly, sections 102.3.1 through102.3.4willbe referred to herein as the 'unionsignatory clauses, section 102.3.5 through 102.`3:.5.2as the fringe benefit clauses, and sections 307,.; and1903 as the owner-operator clauses.InInterstate, supra,the Board considered cl'atiseswhich are almost identical to sections 102.3through 102.3.4.20 It there held that clauses likeof ready-mixed concrete,which the Board has held not to constitute"on-site"work within the meaning of the construction industry provisoSince the clause requires that such work be done by vendors who aresignatories to Teamster agreements,he would find that the clause is anunlawful union signatory clause for the reasons stated inIsland Dock,supraat 490-492"In any event,Member Fanning would find that the second clause isambiguous and refuses to pass on its validity in the absence of extrinsicevidencesection102.3.1and 102.3.4 are union signatoryclauseswhich are protected by the constructionindustry proviso. For similar reasons, we likewisereach the same conclusions here with respect tosections 102.3.1 and 102.3.4.While the Board inInterstaterefused to pass onthe validity of clauses identical to sections 102.3.2and 102.3.3 because of their ambiguity, we nowbelieve, from further examination of these clauses,that their meaning is clear and that they are likewiseunion signatory clauses which are protected by theproviso.Section 102.3.3 states that it shall be appliedwhenever work is to be performed by or servicesrendered to a contractor or subcontractor.Webelieve that this clause, when read in the context ofother clauses in the MLA, requires that signatoryemployers cease doing business with non-signatoryemployerswho fail to apply the terms of thecontract to their employees. Thus, section 102.3.2definesa subcontractor "as any person, firm orcorporation that agrees under contract with theContractor, or his subcontractors, to perform anywork covered by this Agreement, and who employsworkmen as employees to perform services coveredby this Agreement . . ." Section 102.3.4 providesthat if jobsite work is subcontracted "provision shallbemade in writing for the observance andcompliance by the subcontractors with the full termsof this Agreement." It is clear therefore that section102.3.3,when read in the context of these otherclauses, requires that nonsignatory subcontractorsengaged by signatory employers apply the terms ofthe contract to their employees and, conversely, that"See paragraphs D-1 throughD-4 of the CementMasonsMasterContract set forththerein at page1129, fn 3The clausesherein read102 3.1The Contractoragrees thathe, or any ofhis subcontractorson thejobsite,will not contractor subcontractwork to be done at thesiteof construction,alteration,painting,or repair of a building,structure,or other work,except to a person,firm orcorporation, partyto an appropriate, current labor agreement with the appropriate union,or subordinatebody, affiliatedwith theBuilding andConstructionTradesDepartment,AFL-CIO,or with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America, or anaffiliate thereof102 3 2A subcontractor,for purposesof thisAgreement,with theexceptionof thegeneral provision immediately above,is defined as anyperson,firmorcorporation that agrees under contract with theContractor,or his subcontractors,to perform any work covered by thisAgreement,andwho employsworkmen asemployees to performservices coveredby thisAgreement,including the performance of labor,or the furnishing and installation of material,or the operation ofequipmentAll employeesof subcontractors will perform work at theappropriatehourlyrate and will be reported to such trust funds as arerequired by the Agreement102 3.3All workperformedby the Contractor,or subcontractors, andallservices renderedfor the Contractor,or subcontractors,shallberendered in accordance with each and all of the terms and provisionshereof102 3 4 If the Contractor,or subcontractors,shall subcontract jobsitework covered under the jurisdiction of the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and HelpersofAmerica,including the furnishing and installation of materials, performance oflabor, or the operation of equipment,provision shall be made in writingfor the observance and complianceby thesubcontractors with the fullterms of this Agreement 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignatoryemployers cease doing business withnonsignatory subcontractors who fail to apply theterms of the contract to their own employees.Section 102.3.2 bears a similar import for, inaddition to defining a subcontractor, it states that"[a]llemployees of subcontractors will performwork at the appropriate hourly rate and will bereported to such trust funds as are required by theAgreement." As these clauses require the Employerto cease doing business with other employers, wefind that they are within the scope of Section 8(e) ofthe Act.However,asnotedpreviously,Section8(e)exempts from its provisions agreements ". . in theconstruction industry relating to the contracting orsubcontracting of work to be done at the site of theconstruction . ." Section 102.3.2 in the MLAapplies to the "subcontracting of work" and section102.3.3 applies to the "contracting or subcontractingof all work." While it is true that these clauses donot expressly restrict their application to work doneat the construction site, it is clear that the relatedclauses, section 102.3.1 and 102.3.4 do expresslylimit their application to such work. Moreover, theBoard has held that this fact alone does not requiretheconclusionthatsuchclausesexceedthelimitations of the construction industry proviso solong as the clauses otherwise meet the provisorequirements and there is no showing that theparties intended the clauses to apply, or that theyhad, in fact, been applied to offsite work.11 As thereisno such showing with respect to sections 102.3.2and 102.3.3, we find in the circumstances nowbefore us that these paragraphs are protected by the8(e) proviso.Sections 102.3.5 through 102.3.5.2 are clearlyidentifiable as fringe benefit clauses which, whilemore detailed, are not essentially different fromsimilar clauses that the Board has scrutinized in pastdecisions.22 In theInterstateandPortofinocases, theBoard refrained from passing on the validity of suchclauseson the ground that the language wasconfusing and its intent unclear. However, in theCalhouncase, pursuant to the direction of the Courtof Appeals for the District of Columbia,23 the Boardtookevidenceconcerning the agreements anddeclarations of trust establishing the union vacationand insurance trust fund and based its holding thatthe fringe benefit clause therein was secondary andwithin the scope of 8(e) rather than primary andoutside its scope in large part on the specificprovisions of these agreements. However, inGunite,because of the absence of such extrinsic evidence aspresent inCalhoun,theBoard refused to find afringe benefit clause to be within the scope of 8(e).In the light of these decisions, and in the absence ofother extrinsic evidence showing otherwise, we areof the opinion that the fringe benefit clauses hereinare not clearly unlawful on their face.2°"Gunite,supraat304-305 andcases cited in in 5 thereinItappears from the Trial Examiner's Decisionand the General Counsel's exceptions and brief thatboth sections 307 and 1903 relate to the status ofowner-operators.25While the Trial Examiner foundinferentially that section 1903 contains a secondaryprovision, he apparently did not make such a findingwithrespecttosection307.As the GeneralCounsel'sexceptionsassumethattheTrialExaminer found both sections to be secondary, weshall resolve this question first.The first clauseinsection1903 is clearly aprimary work protection clause since it requires thatcontractors observeunionstandards as to wageswhenusingowner-operatorsasindependentcontractors on jobsite work.26 However, we agreewith the Trial Examiner that the second clause in"OrangeBeltDistrictCouncil of Painters 48, AFL-CIO (CalhounDrywall Company),153 NLRB 1196,Interstate,supra, Portofino, supra,Gunite, supraThe fringe benefit clauses herein read102 3 5The Trustees,through the administrativeofficeof theappropriate HealthandWelfareand Pension Funds, shall advise eachAssociationparty to thisAgreement and the Union of the current,delinquent accounts102 3 5IThe tenth calendarday aftersuch notice is sent by theadministrativeoffice, theGeneralContractorshall become financiallyresponsible for all delinquent fringe-benefit payments that accrued on hisjob after the ten-calendar-day-notice periodfor payments owed by anysubcontractorThe Contractormay terminate the subcontract of saiddelinquentsubcontractor,orsubcontractors,therebylimitingtheContractor's liability,on that job,to the periodfromthe eleventh dayafter such notice is sent by the administrativeofficeto the terminationof such subcontract on that job102 3 5 2Where a Contractor contracts with a listed delinquentsubcontractor,or subcontractors,theContractormay terminate thesubcontractof suchdelinquent subcontractor,or subcontractors,therebylimiting the Contractor's liability, on that job, to the period from thecommencement of the work under the subcontract to the date oftermination of that subcontract23328 F 2d 534 (C A.D C ),remanding139 NLRB 383"Member Jenkins believes that the Board unwittingly makes adispositionwherein it passes on the validity of the clauses,essentiallyfinding them to be primary and outside the scope of 8(e)As theCalhounandGunitecases demonstrate, a determination as to whether the clausesare primary and outside the scope of 8(e)or secondary and within its scopecannot be made in the absence of evidence concerning the agreements anddeclarations of trust establishing the union vacation and insurance trustfundAs such evidence is not present,the Board would ordinarily remandthe case to the Trial Examiner for the taking of this additional evidenceHowever, rather than remanding this case, Member Jenkins would disposeof the clauses in the same manner as the Board didinGunite,dismissingthese allegations of the complaint because of thelength oftime the matterhas been pending before the BoardPThelowner-operator clauses read.307 The Contractoragrees that all work covered by this Agreementshall be performed by workmen who, the Contractor and the Unionagree,tare employees of the Contractor, or subcontractor,and that boththeContractor and the subcontractors shall employ such employeesunder the terms of the appropriate labor agreement covering the workinvolved1903When a truck or piece of equipment is driven or operated by itsowner as an independent contractor and is used on jobsite work coveredby this Agreement, the owner-driver or operator of said truck,or pieceof equipment shall receive a rate of pay not less than that specified inthisAgreement Such operator shall be,and remain, a member in goodstanding of the Union and shall have a valid current clearance from theLocal Union covered by this Agreement having area jurisdiction"HighwayTruckDriversandHelpers,Local107,InternationalBrotherhoodof Teamsters. Chauffeurs,Warehousemenand Helpers ofAmerica(S & E McCormick.Inc ).159 NLRB 84 GENERAL TEAMSTERS, LOCAL 982thatsectionissecondarysince,inrequiringowner-operators "who are independent contractors"to join the Union, it reaches beyond the employeesof the signatory contractors.On the other hand, we interpret section 307 to bea primary "union standards" clause. We note thatithis provision is located at the end of article III,=which is entitled "Classifications." The preceding`sections in this article cover such subjects asclassification of new employees in occupations orupon equipment not specified in the agreement,temporary classificationsandwage rates, thenumber of employees and classifications required forvarious operations, elimination of restrictions onproduction and overtime, payment of traffic ticketsandtimeforcourtappearances,temporarytransfers,andmethod of computing pay Thesesubjectsobviouslycoverminimumworkingconditionswhich form a traditional part of theunion contract.We are of the opinion that section307merely imposes these union standards onsubcontractors, as well as signatories to the MLA.273.The alleged "self-help" clauses:With the exception of the owner-operator clauses,2"theTrialExaminer concluded further that theabove discussed clauses in the MLA were renderedunlawful because of self-help provisions containedtherein2s and in section 403 of the MLA, as well asin various paragraphs of the SFA's. Of course, tothe extent we have found certain of the allegedsecondary clauses to be primary or have refused topass upon their validity, we, for those reasons, donot adopt these findings.30 Moreover, as in the caseof the alleged secondary clauses, we disagree withthe Trial Examiner's obliteration of the distinctionswhich the Board has drawn between the differenttypes of self-help clauses.We shall now examine theallegedself-helpclauses in the light of thesedistinctions.In his brief to the Trial Examiner, the GeneralCounsel propounded the theory that sections 102.3.1through 102.3.6 are interrelated and that theself-help clauses contained therein render unlawfulthesecondaryclausescontainedwithintheseprovisions. The Trial Examiner not only adoptedtheGeneral Counsel's theory but concluded further,rthatthese self-help clauses apply to and render unlawfulthe clauses which allegedly pertain to non-jobsitework.We find merit in the Respondent U'nions'exceptions to these conclusions."SeeOrangeBeltDistrictCouncil.No 48 v. N L R B (CalhounDrywall Company),fn23, supraat 538-539."The General Counselexcepts to the Trial Examiner's omission of theowner-operatorclausesand contends that such omission was aninadvertence"'While the TrialExaminer did notspecifythese clauses, he apparentlyadopted the GeneralCounsel's theorythat sections102 3 5 3through102.3 5 6 constitutedsuch clauses"Thus,the self-help clauses do not render unlawfulsections 102 3 5through102 3 5 2, thesecond clause in section 104 2, sections105 and 307,and the first clause in section 1903521While sections 102.3.5.3 through 102.3.5.6 areclearly self-help clauses, they obviously relate to thefringe benefit clauses with which they are grouped intheMLA." As we have found the latter clauses tobe, in effect, lawful primary provisions, the self-helpclauses are to this extent likewise- lawful.32 Eventhough sections 102.3.1 through 102.3.6 may appearfrom a mere reading to be interrelated, we do notbelieve the self-help clauses contained in sections102.3.5 3 through 102.3.5.6 can be mechanicallyapplied beyond their obvious purpose on this basiswithout some proof that they were intended to applytoprovisionssuchassections102.3.1through102.3.4.As the latter clauses are not clearlyunlawful on their face, we will interpret them torequire no more than what is allowed by law. Forsimilar reasons,we reject the General Counsel'scontention that the foregoing self-help clauses renderunlawful sections 307 and 1903.As noted, the Trial Examiner made similarconclusionswithregardtoself-helpclausescontained in section 403 of the MLA and variousparagraphs in the SFA's. Indeed, the Board hasconsidered some of these paragraphs separately andfound them to contain secondary clauses whichviolate Section 8(e) because of the presence of anunlawful picket line clause or similar provision .13"These self-help clauses read102.3.5 3The Union may give written notice to a listed delinquentContractor,or subcontractor, (with a copy to the General Contractor) topay the delinquent amounts due all trust fundsWithin five days fromthe giving of such notice, the Union shall withhold service from any oralljobs of such delinquentContractor,or subcontractor,ifproperpayment is not made102 3 54Where the General Contractor fails or refuses to make anypayments required under the above provisions,the Union shall have therighttowithhold service from any or all jobs of such GeneralContractor102 3 5 5.Where there is no General Contractor on the jobsite, theright to withhold service by the Union shall apply to the project as awhole102.3 5 6Any such action in accordance with the foregoingsubparagraph 102.3 5 5 shall not be considered a strike or work stoppagewithin the terms of this AgreementThisprovision shall apply to anyContractor,or subcontractor, on any,lobstte operation under any changeof name or association or joint venture,including any person who miyhave been a principal financially associated with the Contractor, orsubcontractor,who was delinquent in said payments and with regard towhich delinquency the notice required has been given102 3 6The Trustees of the respective trust funds shall be instructed tocomply with these provisions and the parties agree to make anyamendments in the respective trust agreements necessary to accomplishthe above"Member Fanning would not, in any event,find 'these self-help clausesunlawfulSee his dissenting opinions inMuskegon Bricklayers Union 5.Bricklayers,Masons and PlasterersInternationalUnion ofAmerica'(AFL-CIO)(GreatMuskegon General Contractors Association),152NLRB 360 at 369,andEts-Hokin Corporation,154 NLRB 839 at 847"Section 403 is identical to paragraph IIIB in Guntte,supra,at 306. TheBoard found this paragraph to be secondary and unlawful because itcontained a clause thatdeprivedemployers of their right to resort tootherwise available administrative and judicial remedies for violations ofthe contract based on their employees'refusal to work on jobs declaredunfair by the unionArticleIIIA of the second Barker SFA is a secondary provision whichcontains a straight picket line clause that is identical to article IX, sectionIinTruckDrivers& HelpersLocalUnion728,Teamsters (BrownTransportCorp),140 NLRB1436, 1437-38,and inTruck Drivers Union 522DECISIONSOF NATIONALLABOR RELATIONS BOARDEven though the General Counsel bottomed histheories for finding violations with respect to theseparagraphs on some of the cited cases, the TrialExaminer ignored those cases." Instead, he pluckedthe self-help clauses from these provisions andapplied them to what he concluded were thesecondary provisions in the MLA. While the TrialExaminer is substantially correct in finding that theprovisionsoftheMLA are incorporated byreference into each SFA, we find no warrant, froma literal reading of these self-help clauses, forextending them beyond the paragraphs in which theyare included and to which they obviously apply.Accordingly, we shall dismiss the allegations of thecomplaint relating to-these self-help clauses.35ArticleV in each of the SFA's stands on adifferent footing than the self-help clauses heretoforediscussed.Itisnot tied down to a specificparagraph, but by its explicit terms is a catchallprovisionwhich permits economic enforcement ofthe entire agreement. Since each SFA incorporatesby reference all pertinent provision of the MLA, weagree with the Trial Examiner's conclusion, to theextentmodified herein, that this provision rendersunlawful the secondary provisions included in theMLA, which, but for Article V, would be privilegedby virtue of the construction industry proviso.36LocalNo 413, Teamsters (The PattonWarehouse,Inc).140NLRB1474, 1476-82This clause is prohibited by 8(e),at least, insofar as itslanguage is broad enough toapply to secondarypicketing having noconnectionwith disputesconcerning jobsite subcontractingHodcarriers'and Construction Laborers' Union Local 300, etc /Fiesta Pools, Inc , andUniversal Contractors, Inc / (Jones & Jones, inc ),154 NLRB 1744, 1745,fn7,Los AngelesBuilding& Construction Trades Council, and LocalNo 844. Carpenters (QualityBuilders,Inc ),153 NLRB 383, 388Article III of the first Barker SFAand the identical articleILIA of theUnderwood SFA are secondaryprovisions that contain clauses which aresimilar to the clauses in theBrownandPattoncases andare prohibitedunder 8(e) for the samereasons(See articleH of the Laborers'agreementand articleIX of the Council'sagreementinPortofino, supraat 1597-98See similar provisions ininterstate,supraat 1130-32, and fns 4 and 5therein)These paragraphsalso contain clauses whichprovide that anemployee neednot handlegoods whichare on the"We Do NotPatronizeList" of thetwo namedCouncils. The clauses are no different from the"unfair" declarationsincludedin the paragraphscited from thePortofinoandInterstatecases,whichthe Boardfoundwere but another sanctionmade available to the unions to enforcethe unlawful clauses of itsagreements"As neitherthe General Counsel nor the Charging Party excepted to theTrialExaminer'sfailure to consider the legal impactof these self-helpclauses onthe paragraphs in which theyare contained,we do not findunlawful thesecondary provisions adverted to in the preceding footnote onthe basis ofthe casescited therein"The Boardhas notpreviouslyconsideredthe validityunder 8(e) ofarticleIIIB of the Underwood SFA However,as there are no exceptionsto the Trial Examiner's failure to consider whether or not the paragraphcomes withinthe scope of Section8(e) and whether or not the allegedself-help clause contained therein rendersthe paragraphunlawful,we shallnot pass on these issues In any event,we dismissthe allegation of thecomplaint relating to this paragraph for the same reasons thatapply to theparagraphswhich contain the picketline clausesMember Fanningconcurs in this finding for the reasonsstated in hisdissenting opinions in theMuskegonandEts-Hokincases,supra"Muskegon, supra, Ets-Hokin, supra,Gunite,In IIsupraMember Fanning dissents from this findingfor the reasonsstated in hisdissenting opinions in theMuskegonandEts-Hokincases,supraCONCLUSIONS OF LAW1.Atkinson, Barker, Hahn, Cal-West, Lancaster,Kasler,Gordon H. Ball Enterprises, E. L. YeagerConstruction Company and Respondent Underwoodareemployers engaged in commerce and in abusiness affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondents Local 982, Local 606 and JointCouncil are labor organizations within the meaningof Section 2(5) of the Act.3.By inducing and encouraging employees ofAtkinson to engage in a strike or a refusal toperform any services, and by threatening, coercingand restraining Atkinson and Barker, with an objectof forcing or requiring Atkinson and Barker tomaintain, reaffirm and give effect to provisions ofcollective-bargainingagreementsprohibitedbySection 8(e) of the Act, Respondent Local 982 hasengaged in unfair labor practices in violation ofSection 8(b)(4)(i)(ii)(A) and (B) of the Act.4.By entering into agreements with Atkinson andBarker and the Southern California Chapter of theAssociated General Contractors of America wherebysaid employers agree to refrain from doing businesswith certain other persons in contravention of theprohibitions of Section 8(e) of the Act, RespondentLocal 982 has engaged in an unfair labor practice inviolation of Section 8(e) of the Act.5.By inducing and encouraging individualsemployed by Kasler to engage in a strike or arefusal in the course of their employment to performany services, and by threatening, coercing andrestraining Kasler and Underwood with an object offorcingor requiringKaslerandUnderwood tomaintain,reaffirm and give effect to provisions ofcollective-bargainingagreementsprohibitedbySection 8(e) of the Act, Respondents Local 606 andJoint Council have engaged in unfair labor practicesin violation of Section 8(b)(4)(i) and (ii)(A) and (B)of the Act.6.By entering into agreements with Kasler andUnderwood and the Southern California Chapter oftheAssociatedGeneralContractors of Americawhereby said employers agree to refrain from doingbusiness with certain other persons in contraventionof the prohibitions of Section 8(e) of the Act,RespondentsLocal 606 and Joint Council haveengaged in an unfair labor practice in violation ofSection 8(e) of the Act.7.By entering into a collective-bargainingagreementwhereby saidRespondentEmployeragrees to refrain from doing business with certainother persons in contravention of the prohibitions ofSection 8(e) of the Act, Respondent Underwood hasengaged in an unfair labor practice in violation ofSection 8(e) of the Act.8.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act. GENERAL TEAMSTERS, LOCAL 982523ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardherebyordersthattheRespondents,GeneralTeamsters,Chauffeurs,WarehousemenandHelpers,Local982;Construction Teamsters Union, Local 606; and JointCouncil of Teamsters No. 42, all affiliated with theInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, their officers, representatives, and agents;and Underwood & Payne Dump Truck Service, itsofficers, agents, successors, and assigns, shall takethe action set forth herein:A.GeneralTeamsters,Chauffeurs,Warehousemen and Helpers Local 982:1.Cease and desist from:(a) Inducing or encouraging employees of Guy F.AtkinsonConstructionCompany, or any otheremployer engaged in commerce or in an industryaffecting commerce, to engage in a strike or refusalin the course of their employment to use or handleanymaterialsor to perform any services orthreatening,coercing,orrestrainingGuy F.AtkinsonConstructionCompany, J. K. BarkerTrucking Company, or any other person engaged incommerce or in an industry affecting commerce,where an object thereof is to force or requireAtkinson, Barker, or any other employer or person,tomaintain, reaffirm and give effect to provisions ofcollective-bargainingagreementsprohibitedbySection 8(e) of the Act.(b) Entering into,maintaining,giving effect to orenforcingsubcontractingclausesinitscollective-bargainingagreementswithAtkinson,Barker, and the Southern California Chapter of theAssociated General Contractors of America, to theextent found unlawful herein.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked "AppendixA."" Copies of said notice, on forms to be providedby the Regional Director for Region 31, shall, afterbeing duly signed by a representative of RespondentLocal 982, be posted by said Union immediatelyupon receipt thereof, and bemaintainedby it"for 60consecutive days thereafter, in conspicuous places,including all places where notices to members -arecustomarily posted. Reasonable steps shall be takenby the Union to insure that said Notices are notaltered, defaced, or covered by any other material.(b)Sign and mail to said Regional Directorsufficient copies of the aforementioned notice forposting at the premises of Atkinson and Barker, if"in the event this Order is enforced by a judgment of the United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNationalLaborRelationsBoard"shall read "Posted pursuant to aJudgmentof the United States Court of Appealsenforcing an Order of theNational Labor Relations Board "willing.(c)Notify the Regional Director for Region 31, inwriting,within 10 days from the date of this Orderwhat steps the Respondent has taken to complyherewith.B. Construction Teamsters Union, Local 606:1.Cease and desist from:(a) Inducing or encouraging individuals employedbyKaslerCorporation, or any other employerengaged in commerce or in an industry affectingcommerce, to engage in a strike or refusal in thecourse of their employment to use or handle anymaterials or to perform any services or threatening,coercing,orrestrainingKaslerCorporation,Underwood & Payne Dump Truck Service, or anyother person engaged in commerce or in an industryaffecting commerce, where an object thereof is toforce or require Kasler, Underwood, or any otheremployer or person, to maintain, reaffirm and giveeffecttoprovisionsofcollective-bargainingagreements prohibited by Section 8(e) of the Act.(b) Entering into, maintaining, giving effect to orenforcingsubcontractingclausesinitscollective-bargainingagreementswithKasler,Underwood, and the Southern California Chapter ofthe Associated General Contractors of America, tothe extent found unlawful herein.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix B."78Copies of said notice, on forms to be provided bytheRegionalDirector for Region 31, shall, afterbeing duly signed by a representative of RespondentLocal 606, be posted by said Union immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby the Union to insure that said Notices are notaltered, defaced, or covered by any other material.(b)Sign and mail to said Regional Directorsufficient copies of the aforementioned notice forposting at the premises of Kasler and Underwood, ifwilling.(c)Notify the Regional Director for Region 31, inwriting, within 10 days from the date of this Orderwhat steps the Respondent has taken to complyherewith.C. Joint Council of Teamsters No. 42:1.Cease and desist from:(a) Inducing or encouraging individuals employedbyKaslerCorporation, or any other employerengaged in commerce or in an industry affectingcommerce, to engage in a strike or refusal in thecourse of their employment to use or handle anymaterialsor to perform any services or threatening,coercing,orrestrainingKaslerCorporation,Underwood & Payne Dump Truck Service, or any"See fn.37, supra 524DECISIONSOF NATIONALLABOR RELATIONS BOARDother person engaged in commerce or in an industryaffecting commerce, where an object thereof is toforce or require Kasler, Underwood, or any otheremployer or person, to maintain, reaffirm and giveeffecttoprovisionsofcollective-bargainingagreements prohibited by Section 8(e) of the Act.(b) Entering into, maintaining, giving effect to orenforcingsubcontractingclausesinitscollective-bargainingagreementswithKasler,Underwood, and the Southern California Chapter oftheAssociated General Contractors of America, tothe extent found unlawful herein.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix C."3Copies of said notice, on forms to be provided bytheRegionalDirector for Region 31, shall, afterbeing duly signed by a representative of RespondentJoint Council, be posted by said Union immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby the Union to insure that said Notices are notaltered, defaced, or covered by any other material.(b)Sign and mail to said Regional Directorsufficient copies of the aforementioned notice forposting at the premises of Kasler and Underwood, ifwilling.(c)Notify the Regional Director for Region 31, inwriting, within 10 days from the date of this Orderwhat steps the Respondent has taken to complyherewith.D. Underwood and Payne Dump Truck Service:1.Cease and desist from:(a) Entering into, maintaining, or giving effect tothesubcontractingclausesofitscollective-bargainingagreementwithRespondentsLocal 606 and Joint Council, to the extent foundunlawful herein.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Post at its place of business copies of theattached notice marked "Appendix D."40 Copies ofsaid notice, on forms to be provided by the RegionalDirector forRegion 31, shall, after being dulysignedbyarepresentativeofRespondentUnderwood, be posted by the Company immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Company to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 31, inwriting, within 10 days from the date of this Orderwhat steps have been taken to comply herewith."See in.37, supra"See In.37, supraIT IS HEREBY ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges violationsof the Actother than those found in this Decision.APPENDIX ANOTICE TOMEMBERSPosted by Order of the National Labor RelationsBoard anagency of the United States GovernmentWE WILL NOT induce or encourage employees of GuyF.AtkinsonConstructionCompany, or any otheremployerengaged incommerceor inan industryaffectingcommerce, to engagein a strike or refusal inthe course of their employment to use or handle anymaterialsor to perform any services, and we will notthreatenorcoerceorrestrainGuy F. AtkinsonConstructionCompany, J.K.BarkerTruckingCompany, or any other personengaged incommerce orin an industry affecting commerce, where in either casean object thereof is to force or require AtkinsonConstruction Company, Barker Trucking Company, orany other employer or person,tomaintain,reaffirmand give effect to provisions of collective-bargainingagreementsprohibited by Section 8(e) of the Act.WE WILL NOT enter into,maintain,give effect to, orenforcesubcontractingclausesinourcollective-bargainingagreements with Atkinson, Barker,and Southern California Chapter of the AssociatedGeneral Contractors of America, to the extent that theyviolateSection 8(e) of the National Labor RelationsAct.DatedByGENERAL TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS, LOCAL 982,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)(Representative)(Title)Thisisanofficial noticeand mustnot be defaced byanyoneThisnotice must remainposted for 60 consecutive daysfrom,the date of postingand must notbe altered, defaced,or covered by any othermaterialAny questionsconcerningthisnotice or compliancewith its provisions, may be directed to theBoard'sOffice,Room 12100, FederalBuilding,11000 WilshireBoulevard,Los Angeles, California 90024, Telephone 213-824-7351.APPENDIX BNOTICETO MEMBERSPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT induce or encourage individualsemployedbyKaslerCorporation,oranyotheremployer engaged in commerce or in an industryaffecting commerce, to engage in a strike or refusal inthe course of their employment to use or handle any GENERALTEAMSTERS,LOCAL 982materials or to perform any services,and we will notthreatenor coerce or restrain Kasler Corporation,Underwood&Payne Dump Truck Service, or anyother person engaged in commerce or in an industryaffecting commerce,where in either case an objectthereof is to force or require Kasler,Underwood, orany other employer or person to maintain, reaffirm andgiveeffecttoprovisionsofcollective-bargainingagreement prohibited by Section 8(e) of the ActWE WILL NOTenter into,maintain,give effect to, orenforcesubcontractingclausesinourcollective-bargainingagreementswithKasler,Underwood,and Sourthern CaliforniaChapter of theAssociatedGeneral Contractors of America, to theextent that they violate Section 8(e) of the NationalLaborRelations Act.CONSTRUCTIONTEAMSTERS UNION,LOCAL 606,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board's Office,Room 12100,Federal Building, 11000 Wilshire Boulevard,Los Angeles,California 90024, Telephone 213-824-7351.APPENDIX CNOTICETO MEMBERSPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT induce or encourage individualsemployedbyKaslerCorporation,oranyotheremployer engaged in commerce or in an industryaffecting commerce, to engage in a strike or refusal inthe course of their employment to use or handle'anymaterials or to perform any services, and we will notthreatenorcoerce or restrainKaslerCorporation,Underwood&Payne Dump Truck Service, or anyother person engaged in commerce or in an industryaffecting commerce,where in either case an objectthereof is to force or require Kasler,Underwood, orany other employer or person,tomaintain,reaffirmand give effect to provision of collective-bargainingagreements prohibited by Section 8(e) of the ActWE WILL NOT enter into,maintain, give effect to, orenforcesubcontractingclausesinourcollective-bargainingagreementswithKasler,Underwood,and Southern California Chapter of theAssociatedGeneralContractors of America, to theextent that they violate Section 8(e) of the NationalLabor Relations Act.DatedBy525JOINT COUNCIL OFTEAMSTERS No. 42,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice,Room 12100,Federal Building, 11000 Wilshire Boulevard,Los Angeles,California 90024,Telephone213-824-7351.APPENDIX DNOTICE TOEMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT enter into,maintain or give effect tothe subcontracting clauses of our collective-bargainingagreement with Construction Teamsters Union, Local606,andJointCouncilofTeamstersNo.42,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, to the extentthat they violate Section 8(e) of the National LaborRelations Act.UNDERWOOD & PAYNEDUMP TRUCK SERVICE(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice,Room 12100,Federal Building, 11000 Wilshire Boulevard,Los Angeles, California 90024,Telephone 213-824-7351.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER,Trial Examiner:Thiscase,with allparties represented, was heard in Los Angeles, California,on February7,1967,on a complaint of the GeneralCounsel and answers of General Teamsters, Chauffeurs,Warehousemen and Helpers,Local 982;ConstructionTeamstersUnion,Local606;and Joint Council ofTeamsters No. 42, each of which are affiliated with theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpersofAmerica,andarehereinafter referred to as Local 982,Local 606,and JointCouncil respectively.An answer has also been filed by the 526DECISIONSOF NATIONALLABOR RELATIONS BOARDSouthern California Chapter of the Associated GeneralContractors of America, party to the contract, referred tohereinasAssociated General Contractors.' The complaintwas issuedonAugust 10, 1966, and amended onSeptember 27, 1966.Allchargesuponwhich thecomplaint is based were filed in December 1965, and thecomplaintallegesthatRespondent Unions have violatedSections 8(b)(4)(i) and (ii) (A) and (B) and 8(e) of theNational Labor Relations Act, herein called the ActThe General Counsel, Respondent Unions, and theCharging Party have filed briefs herein andtheyhave beencarefullyconsidered.Upon the entire record and myobservation of the witnesses, I hereby make the following-FINDINGS OF FACT1.THE BUSINESSES OF THE EMPLOYERSGuy F. Atkinson Construction Company, herein calledAtkinson, a California corporation engaged in the buildingand construction industry, has been engaged at Castaic,LosAngelesCounty,California, in the relocation ofInterstateHighway 99, pursuant to a contract betweenAtkinsonand the Division of Highways, State ofCalifornia,which contract is valued in excess of $1million.At all times material herein, Atkinson has been amember of the Southern California Chapter of theAssociated General Contractors of America, which is anassociationof employers in the building and constructionindustry and whichengagesinnegotiating and enteringintocollective-bargainingagreements on behalf of itsemployer-membersandinrepresentingitsemployer-membersinmattersoflabordisputes,grievances,andotherphasesof labor-managementrelations.Inconnectionwith its work on InterstateHighway 99 and during the calendar year 1965, Atkinsonpurchased goods valued in excess of $50,000 fromsupplierswithin the State of California, which suppliersreceived said goods directly from states of the UnitedStates other than the State of California.J.K. Barker Trucking Company, herein called Barker,with offices and place of business in Torrance, California,isengaged in the business of furnishing trucking servicesto contractors in the building and construction industry,and isa subcontractor on the Highway 99 project. In1965, Barker furnished trucking services to Atkinson of avalue inexcess of $100,000.ErnestW. Hahn, Inc., herein called Hahn, a generalcontractor, has been engagedsinceabout October 1, 1965,in the construction of a department store building in SanBernardino,California, for Sears, Roebuck and Company,herein referred to as the Sears project. The contract beingperformed by Hahn is valued in excess of$1million.Since on or about October 1, 1965, Central IndustrialEngineering Company, one of the subcontractors of Hahn,has purchased and received for use on the Sears, Roebuckand Company project goods andmaterialsvalued inexcess of $50,000 from suppliers located within the Stateof California, which suppliers have received such products,goods and materials directly from points outside the Stateof California.On the Sears project Hahn subcontracted certainconcretework to Cal-West Construction Company, a'No answer was filed by Underwood and Payne Dump Truck Service,the Employer Respondent in Case 31-CE-5; however,Glenn Underwood, apartner in this company, was a witness in this case and stated that he didnot care to enter an appearance for his companyconcrete contractor in the building and constructionindustry, herein called Cal-West. Cal-West subcontractedcertain of its excavation work to Lancaster Paving Co.,herein called Lancaster. On or about October 25, 1965,Chick's Trucking Company furnished to Lancaster a truckand truck operator for Lancaster's use on this project.Kasler Corp., a California corporation engaged in thebuilding and construction industry, herein called Kasler,has been engaged since about September 10, 1965, in ajoint venture with Gordon H. Ball enterprises and E. L.YeagerConstructionCompany, in the widening ofInterstateHighway 10, pursuant to a constructioncontract valued in excess of $1 millionAt all timesmaterialherein,Kasler has been a member of theAssociatedGeneralContractorsofAmerica.Inconnection with its work on Interstate Highway 10, duringthecalendaryear1965,Kasler,BallandYeagerpurchased products, goods and materials valued in excessof $50,000 from suppliers located within the State ofCalifornia, which suppliers received said products, goods,and materials directly from states of the United Statesother than the State of California.Underwood and Payne Dump Truck Service, hereincalledUnderwood, with an office and principal place ofbusiness located in Baldwin Park, California, is engagedinfurnishing trucking services to contractors' in thebuilding and construction industry. In 1965, the value ofsuch services rendered to Kasler was between $50,000 and$60,000IfindthatAtkinson,Barker,Hahn,Cal-West,Lancaster,Chick's Trucking Company, Kasler, GordonH. Ball Enterprises, E. L. Yeager Construction Companyand Underwood are employers engaged in commerce andinbusinesses affecting commerce within the meaning ofSection 2(6) and (7) and Section 8(b)(4) of the Act.11.THE LABORORGANIZATIONS INVOLVEDLocal 982, Local 606and JointCouncil,Respondentsherein,are labor organizations within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary Statement and IssuesA central feature in this case is the desire and effort ofthe Respondent Unions to have all dump truck operatorson the projects involved be or become members of a localTeamsterunion.On each of the projects the dump truckoperationswereperformed on a rental basis. Thecontractor desiring the services of dump trucks rentedmanned dump trucks at so much an hour. These wereobtained from trucking companies that supply their owntrucks-manned by their employees and trucks belonging toand manned by "owner-operators." The owner-operatorsinvolvedhereinarenotmembersofany labororganization. Respondents have sought to have them joina local Teamsterunionand have sought to enforce certainsubcontractingclausesin collective-bargaining agreementswiththegeneralcontractorsandwithcertainsubcontractors;and contractors have been approachedwith threats of picketing, and picketing has ensued.The principal issues are: (1) whether the conduct of theRespondentUnions and whether the contract clausesinvolved are in furtherance of "primary" disputes for thepreservation of work for employee-drivers, or whether GENERAL TEAMSTERS, LOCAL 982527theiragreements and boycott activities are tacticallycalculated to satisfy union objectives elsewhere andtherefore are "secondary "(2) If the clauses of the agreements and the boycottactions of Respondent Unions are secondary and thereforewithin the purview of Section 8(b)(4)(B) and 8(e) of theAct, then an issue exists as to whether the clauses of theagreements fully comply with the construction industryexception to Section 8(e) which requires (a) that thesubcontracted work be done at the worksite involved and(b) that enforcement of the agreement be by judicialaction and not economic action, or "self-help."(3)Whether Local 982 threatened, coerced or restrainedAtkinson and Barker and/or induced or encouraged theiremployeesto engage in a strikefor the objects of (a)forcingor requiring the dump truck owner-operatorsinvolved to join Local 982 or some local Teamster union,(b) forcing or requiring Atkinson and Barker to maintain,reaffirmandgiveeffecttoprovisionsofcollective-bargainingagreementsprohibitedbySection8(e) of the Act, and/or (c) forcing or requiring AtkinsonandBarkertoceasedoingbusinesswithsaidowner-operators, thereby violating Section 8(b)(4)(i) and(ii) (A) and (B) of the Act.(4)Whether in connection with the Sears project, Local606 threatened, coerced or restrained Cal-West andLancaster for an object of forcing or requiring them tocease doing business with Chick's Trucking Company,thereby violating Section 8(b)(4)(ii)(B) of the Act(5)Whether Local 606 and Joint Council threatened,coerced or restrainedKasler and Underwood and/orinduced or encouraged employees of Kasler to engage in astrike for the objects of (a) forcing or requiring the dumptruck owner-operators involved to join Local 606 or somelocal Teamster union, (b) forcing or requiring Kasler andUnderwoodtomaintain,reaffirmand give effect toprovisions of collective-bargaining agreements prohibitedby Section 8(e) of the Act, and/or (c) forcing or requiringKasler and Underwood to cease doing business with saidowner-operators,therebyviolatingSection8(b)(4)(i),(ii)(A) and (B) of the Act.B.Highway99ProtectIn connection with its contract with the Division ofHighways, State of California, for construction work onHighway 99, Atkinson Company contracted with BarkerDump Truck Service on November 10, 1965, for therental of dump trucks of ten yards capacity at an hourlyrateof $10.09; the trucks were to be furnishedl,fullyoperated,maintainedand insuredAlthoughBarkerownsdump trucks and - hiresemployeestooperatethem,andhas .acollective-bargainingagreement with Local 982 coveringtheseemployees,healsoservesasabroker forowner-operators of dump trucks and furnishes or refersthem to contractors on an hourly rental basis, the hourlyrate being the same as for his own trucks and employeesThe contract rental rate for owner-operator trucks is paidby the contractor, Atkinsonin this instance, to Barker,Barker takes 5 percentas his commission,and deducts 11/2 percent for California Transportation Tax payable tothe StateBoardof Equalization, and deducts 1/3 percentfortheStatePublicUtilitiesCommission Tax; theremainderispaidto the owner-operator or subhauler forthe services of himself and truck.On Project 99 Barker did not furnish any of his owntrucks or employees - his equipment was being usedelsewhere; but he referred the following owner-operators:Ellsworth ENeal, Virgil RMather, Gerald V Smith,Donald K Yontz, George White, and Jose F. Silva Thesemen wereinformed on Friday, December 3, 1965, of thework on Project 99 They worked from Monday,December 6, until about 10:00 a in. on December 9, 1965.On or about December 6, 1965, WilliamBuchanan, abusinessagent of Local 982, told owner-operators Nealand Smith that they had to join Local 982 or some otherlocal unionaffiliatedwith the Teamsters, otherwise theywould not work on the projectCommencing on or about December 7, 1965, andcontinuing untilon or about December 9, 1965, Local 982demanded that Atkinson and thatBarkermaintain,reaffirmand give effect to their collective-bargainingagreementswith said Union (the provisions of which arediscussed hereinafter in paragraphs F and G).On Tuesday, December 7, 1965, Gordon Morrison,arealaborrelationsmanagerforAtkinsonCompany,received a telephone call from Buchanan, the call wasmade by Buchanan from Atkinson's office at the projectsite.Buchanantold him that trucks being rented fromBarker, at least in part, were being driven by drivers otherthanmembers of his Union, and he requested thatMorrison advise Barker to remove these drivers from theprojectMorrison told him that he would have toinvestigate the matter and would call him later.OnDecember8,1965,JamesMaxwell,asuperintendent for Barker, went to the jobsite for thepurpose of delivering a timeclock.While he was thereBuchananand another person drove to the site Theloader operator, an employee of Atkinson Company, wasloading atruck driven by owner-operator Neal at thetime.Buchanantold the loader operator, "this is not aunionoperatorDon't load his truck."Maxwell askedBuchananwhy the loading operation has been stopped.Buchananreplied that therewas anon-Teamster operatorin the dump truck being loaded and that the operationshouldceaseuntilhewas replaced.Maxwell toldBuchananthat he represented the firm supplying theequipment, and that if therewas aproblem he would liketo straighten it out.Buchanansaid that he had alreadytaken care of the problem, that he had shut the job down.Maxwell askedBuchananfora "knock-off slip", butBuchanan refused to give him one or to sign one Maxwelltold him that without a "knock-off-slip" the operationwould have to continueas hehad no authority without ittostop the subhaulers.BuchananthencalledJimAllworth,Atkinson's officemanager,on the radio Hetold Allworth that there was anon-unionemployee on thejob ona non-union truck, and he asked Allworth to stopthe operation. Allworth toldBuchananthat his problemwas not with Atkinson but that it was with Barker.Buchananthen left and the operation continued that day.On the afternoon of December 8, Morrison, Atkinson'slabor relationsmanager,calledBuchananand told himthat as the Union has a laboragreementwith Barker, itsproblem was withBarker Buchananstated that Atkinsonwould have to take the people off the job as Atkinson wasthe prime contractor. Morrison suggested that Buchananuse the grievance procedure in theMasterLaborAgreementBuchananreplied that "this is not the way wecan resolve these problems, and I will have to go get thepicket signs " 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the next day, December 9, 1965, Local 982 picketedAtkinson and Barker at Project 99 with signs which stated"Unfair to Teamsters Local 982 " Barker went to thejobsite on that day and told the owner-operators to signout because of the difficulty on the job. Thereafter,Barkerand Atkinson ceased using the services of Neal,Mather,Smith,Yontz,White, and Silva, and from December 9,1965, until on or about January 31, 1966, Barker andLocal 982 maintained,reaffirmed and gave effect to acollective-bargaining agreement of May 1, 1959, and sinceJanuary 31,1966, they have maintained,reaffirmed andgiven effect to a collective-bargaining agreement executedon January 31, 1966IfindthatbyBuchanan'sstatementstoowner-operatorsNeal and Smith and to managementrepresentativesofAtkinson and Barker and by thedemands of Local 982 upon Atkinson and Barkerregarding their collective-bargaining agreements, and byBuchanan's inducement of Atkinson's loader operator tocease loading Neal's truck and by the picketing of theproject by Local 982, Local 982 threatened,coerced, andrestrainedNeal, Smith,Atkinson,and Barker, and byBuchanan's inducement of Atkinson's loader operator tocease loading Neal's truck and by the picketing of theprojectbyLocal 982, said Union has induced andencouraged employees of Atkinson and Barker to engagein a strike or a refusal to perform any services, and thatsaid acts by Local 982 and its agent Buchanan werecommitted for the objects of forcing or requiringowner-operators Neal, Mather,Smith,Yontz,White andSilva to join a local Teamster Union,and of forcing orrequiring Atkinson and Barker to maintain,reaffirm andgiveeffecttoprovisionsofcollectivebargainingagreements(discussed in subsequent paragraphs),and tocease doing business with said owner-operators.C. Sears, Roebuck and Company ProjectOn the Sears project inOctober,1965,LancasterPaving Company was engaged in excavation work under asubcontractwithCal-WestConstructionCompany, aconcrete contractor.In the performance of this work, ituseda "955loader" and two dump trucks on the jobsite;one dump truck was ownedby Lancasterand operated byaLancaster employee, the other was furnished andoperated by DonaldChick,a partnerinChick'sTruckingCompany.At notimematerialhereinhasChick'sTrucking Company been signatory to or otherwise subjecttoacollective-bargaining agreement with any labororganization.On October25, 1965,Bob Stanley and Bill Stanley,representatives and agentsof Local 606,came to thejobsite.Bob Stanley asked Chick if he belonged to theTeamsters. Chick replied that he did not,and Stanley toldhim that he could not work on the job unless he belongedto TeamsterLocal 606.Bill Stanley threatened Lancaster with closing down theSears project unless Chick was removed from the project.BillStanley and Bob Stanley also threatenedCal-Westwith picketing the project and with closing it down unlessChickwas removed from the project. Henry Magg,superintendent or foremanforCal-West ConstructionCompany,toldChick,in the presence of Bob Stanley,that if he did not leave the job and get the truck off theproject,theTeamster agent would shut the entire jobdown.On the following day Chick returned to the jobsite,but the loader refused to load him.By the statements of Bill and Bob Stanley to Lancasterand Cal-West, Local 606 has threatened,coerced andrestrained Lancaster and Cal-West for an object of forcingor requiring Lancaster and Cal-West to cease doingbusinesswithChick'sTruckingCompanyGeneralContractor Hahn was not approached by representatives -of Local 606 on the matter.Ifind no basis for finding ;that the above described conduct of Local 606 was for an,objectof forcing or requiring Hahn to cease doingbusiness with his subcontractors.D. Highway 10 ProjectInconnectionwith the widening of Highway 10,General Contractor Kasler contractedwith Underwood &PayneDump Truck Service tofurnish trucks and driverson an hourly rate basisUnderwood'soperations aresimilar to those of Barker in that he owns trucks - threeat the times involved herein-and hires employees tooperatethem,andalsoservesasabrokerforowner-operators of dump trucks.Approximately 400 to500owner-operatorshavesubhaulcontractswithUnderwood The methodof payment to owner-operators -is the same as that followed by Barker.In November1965, Underwoodbegan furnishing trucksand drivers to Kasler on Project 10 He senttwo of hisown trucks with employee-operators and also referredapproximately23or24subhaulers,includingowner-operators George Silver andMarvinNewton, atvarious times during the construction on the project.On or about December16,1965,BillStanley,representativeof Local606 and Joint Council,demandedthatKasler and Underwood maintain, reaffirm and giveeffect totheir collective-bargaining agreementswith Local606 and the JointCouncil.At orabout the same time, he told owner-operatorSilver that he had tojoin Local606, otherwise he couldnot work on Project 10.Also, hethreatened Kasler and individualsemployed byKasler with causing work stoppages at Project 10, andthreatenedUnderwoodwithpicketingof the project.Kasler and Underwood then ceased using the services ofowner-operator Silver and Newton, and since on or aboutDecember16, 1965,Kasler and Underwoodand Local 606and Joint Council have maintained,reaffirmed and giveneffecttotheprovisionsof their collective-bargainingagreementsffhd thatby Stanley'sdemands upon Kasler andUnderwoodregardingtheircollective-bargainingagreements,and his statements to owner-operator Silverand,rtoKasler and Underwood,Local606 and JointCouncil have threatened,coerced and restrained Silver,Newton,KaslerandUnderwood,andbyStanley'sstatements to individualsemployed byKasler,Local 606andJointCouncilhave induced and encouragedindividuals employed by Kasler to engage in a strike or arefusal in the course of their employment to perform anyservices, and that said acts were committed for the objectsof forcing or requiring owner-operator Silver and Newtonto join a local Teamster Union,and of forcing orrequiring Lancasterand Cal-West to maintain,reaffirmand give effect to provisions of collective-bargainingagreements (discussed in subsequent paragraphs),and tocease doing business with said owner-operators GENERAL TEAMSTERS, LOCAL 982529E. TheStatus of the Owner-OperatorsAll the owner-operators involved herein drive dumptrucks as proprietors thereof on an hourly rental basisunder substantially the same relations with a so-calledbroker and with the contractor who uses the services ofthetruckanddriver.Eachbrokerhassubhaularrangementswithmany owner-operators,withthenumber being in the hundredsin someinstances; and eachowner-operatorhassubhaularrangementswithapproximately 25 or 30 truck brokers.Normallyanowner-operatorowns the truck heoperates, and has his name on the truck; he pays for andhas issued in hisnameall permits and insurance required,and pays all maintenance and operating costs on thetruckHe calls the brokers or they call him regardingemployment opportunities, and he is free to accept orreject them. He may hire a substitute to drive his truck inwhich event he pays the substitute as his employeeWhenhe arrives at a jobsite he works under the direction andwill of the contractor who is renting the service.Companies who serve as truck brokers also rent theirown trucks to contractors and these trucks are operatedby employees of the broker. The hourly rental fee paid bya contractor is the same whether the truck is owned bythe broker and operated by his employee or whether it isowned and operated by an owner-operator. In eachsituation the relations of the operator of the truck and thecontractorrentingthemanned unit are the same duringthe rental period. The contractor may discontinue therentalof a truck and operator at any time he isdissatisfied with the service by the unit.The contractor's rental arrangement is with the brokerand all rental fees are paid to him. As mentionedelsewhere in this Decision the broker keeps 5 percent ashiscommission; he deducts 1 1/2 percent for theCalifornia Transportation Tax payable to the State Boardof Equalization, and he deducts 1/3 percent for the StatePublic Utilities Commission tax The remainder he paysto the owner-operator by the 20th of the following month,and it is payable at that time irrespective of whether hehas received the rental payments due from the contractor.This is in accordance with regulations of the State PublicUtilitiesCommission, which also prescribes the minimumhourly rates for rental of manned equipment. Employeesof the broker who operate equipment of the broker arepaid wages by his employer, the broker, in accordancewith the broker's collective-bargaining agreement with oneof the Respondent UnionsAs previously mentiuned the owner-operators involvedherein are not members of any Teamster union, nor dothey have any contract with any Teamsterunion....,'iRespondents contend that the owner-operators•;.are"employees," as they are not employers and as,)itheyperform thesamework as employee-operators,,, andoperate under the same relations with and controls of thecontractor renting themanned trucks, and as theirrelationswith the brokers are quite similar to those ofemployee-operators hired by the truck brokers.In spite of similarities, I find that the owner-operatorsare "self-employed persons," or independent contractors,withsubstantialfinancialinvestmentsintruckingequipment,and sell the services of their truckingequipment and themselves as operators thereof.The collective-bargaining agreement applicable to allemployers and respondentunionsherein, theMasterLaborAgreement,recognizesthestatusofowner-operators, and contains the following article onthem:ARTICLE XIXOwner-Operator1901.An owner-operator is a person who has legalor equitable title to his equiment [sic] and operates theequipment himself1902.Owner-operators shall display the registrationof their equipment to the Contractor and the Unionupon request.1903.When a truck or piece of equipment is drivenor operated by its owner as an independent contractorand is used on jobsite work covered by this Agreement,the owner-driver or operator of said truck, or piece ofequipment shall receive a rate of pay not less than thatspecified in this Agreement. Such operator shall be, andremain, a member in good standing of the Union andshallhave a valid current clearance from the LocalUnion covered by this Agreement having areajurisdiction.1904. There shall be established a special committee,jointly composed of four representatives of the Unionand four representatives of the Contractors, prior toSeptember 15, 1965, for the purpose of resolving theOwner-Operator problem. The Union shall have theright to take economic action solely in support of theirposition on Owner-Operator after August 15, 1967 if bythat date the problem has not been resolved to thesatisfaction of both parties.TheMasterLaborAgreement also contains thefollowing section:307. [Article III, Classifications]The Contractoragrees that all work covered by this Agreement shall beperformed by workmen who, the Contractor and theUnion agree, are employees of the Contractor, orsubcontractor, and that both the Contractor and thesubcontractors shall employ such employees under theterms of the appropriate labor agreement covering thework involved.There appears to be some inconsistency between section307 and section 1903, but the latter section is quite clearthat owner-operators may operate their equipment "onjobsite work covered by this Agreement," providing suchoperator is a member in good standing of a localTeamster union. Furthermore, the complaints expressedby the union representatives herein were that the driverswerenotunionmembers- not that they werenon-employees, or that their work should be performed byemployees. Respondents in their brief call attention to theexistence of a problem in the practice of contractors of"substituting the services of [owner]-operators for theservices of the members of the Respondent Union;" andthat the Unions were seeking to regulate this practice orproblem"by requiring the [owner]-operators to bemembers of the Respondent Unions" and that this "iswhat gave rise to the instant matters."2'The instant case is distinguishable on its factsfrom theMcCormick,Inccase,159NLRB383,wherein the collective-bargaining agreementprovided that "leased equipment shall be operatedby anemployee " Inthat case the contract clauses in question sought to protect bargaining unitwork and standards against erosion from subcontracting and were notaimed at achievingsecondaryobjectives tied to union interests outside theunit 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. The Master Labor Agreementappropriate union, or subordinate body, affiliated withtheBuildingand Construction Trades Department,AFL-CIO, or with the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or an affiliate thereof. This sub-paragraphshall apply only to vendors and shall not be applicabletoContractors or their subcontractors or to theiremployees. Jobsite fueling by vendors shall not becoveredbythissub-paragraph104.2whereeconomically not feasible or practical, provided that theactual fueling of the Contractor's or subcontractor'sequipment is performed by employees of the craftoperating such equipment or where such fueling isperformed in any other manner as may be agreed upon.105.The Contractor and his subcontractors shallhave freedom of choice in the purchase of materials,supplies and equipment, save and except that everyreasonable effort shall be made by the Contractor andhis subcontractors to refrain from the use of materials,supplies or equipment, which use will tend to cause anydiscord or disturbance on the project.(b)Contract sections pertaining to subcontracted workto be performedat the jobsite,and the "self-help" clauses:102.3.1. The Contractor agrees that he, or any of hissubcontractors on the jobsite, will not contract orsubcontract work to be done at the site of construction,alteration, painting, or repair of a building, structure,or other work, except to a person, firm or corporationparty to an appropriate, current labor agreement withthe appropriateunion,or subordinate body, affiliatedwith the Building and Construction Trades Department,AFL-CIO, or with the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or an affiliate thereof.102.3.2.A subcontractor,forpurposesof thisAgreement, with the exception of the general provisionimmediately above, is defined as any person, firm orcorporation that agrees under contract with theContractor, or his subcontractors, to perform any workcovered by this Agreement, and who employs workmenasemployees to perform services covered by this.Agreement, including the performance of labor, or thefurnishing and installation of material, or the operationof equipment.All employees of subcontractors willperform work at the appropriate hourly rate and will bereported to such trust funds as are required by theAgreement.102.3.3All work performed by the Contractor, orsubcontractors,andallservicesrenderedfortheContractor, or subcontractors, shall be rendered inaccordancewitheachand all of the terms andprovisions hereof.102.3.4. If the Contractor, or subcontractors, shallsubcontract jobsite work covered under the jurisdictionoftheInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,including the furnishing and installation of materials,performance of labor, or the operation of equipment,provision shall be made in writing for the observanceand compliance by the subcontractors with the fullterms of this Agreement.102.3.5.The Trustees, through the administrativeofficeof the appropriate Health andWelfare andPension Funds,shall adviseeach Association party tothisAgreementand the Union of the current,delinquent accounts.General Contractors Atkinson and Kasler, the SouthernCalifornia Chapter of the Associated General Contractorsof America, and Respondents Local 982, Local 606 andJointCouncilarepartiestoacollective-bargainingagreement entered into on July 1, 1965, known as theMaster Labor Agreement, effective toMay 1, 1968.Following the actions of Respondent Local 982 describedabove in paragraph B, and since on or about December 9,1965,AtkinsonandLocal982havemaintained,reaffirmed and given effect to said agreement. Followingthe actions of Respondents Local 606 and Joint Council inparagraph D and since on or about December 16, 1965,Kasler,Local 606 and Joint Council have maintained,reaffirmed and given effect to said agreement.The General Counsel contends that certain provisionsof the Master Labor Agreement are "secondary," andthat certain of them violate Section 8(e) of the Act as theydo not comply with the "on-site" requirement, and thatthese provisions and other provisions that do comply withthis requirement violate Section 8(e) of the Act because of"self-help" clauses sanctioning economic enforcement ofthe contract provisions.' Respondents' general contentionisthat the subcontract clauses involved are primary inpurpose.Pertinent clauses of the Master Labor Agreement arequoted:(a) Contract sections pertaining to subcontracted workthat isnotto be performed "on-site."102.2.Allwork performed in the Contractor'swarehouses,shopsoryards,whichhavebeenparticularlyprovided or set up to handle work inconnection with a job or project covered by the termsof thisAgreement, and all of the production orfabricationofmaterialsby the Contractor, orsubcontractor, for use on the project shall be subject tothe terms and conditions of this Agreement.104.1.So far as it is within the control of theContractor or his subcontractors, all materials, suppliesand equipment used on the job shall be transported toor from the site of the work by workmen covered by acollectivebargaining agreement with the appropriateunion.Nothing herein contained shall be construed toprohibit the normal delivery of freight by railroad.104.2.A vendor, who makes deliveries of material,supplies or equipment and, who incidental to or as apart of the furnishing or delivery of material, suppliesor equipment, does any work at the jobsite, shall be aparty to a current collective bargaining agreement withtheInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orone of its affiliates. In the event a vendor is not partyto such an agreement, he shall not perform any jobsitework except that deliveries may be made by suchvendor to central storage areas, or storage tanks, forlaterdistributionbyemployeescoveredbyanappropriate,currentlaboragreementwiththe'The owner-operators on Project 99 hauled granite from a loader at agranite pit"on top of the hill" down to the highway and then down thehighway for about three miles to the place of the new construction TheGeneral Counsel stated that whether this work of the owner-operators wasor was not done at the jobsite is not in issue. There is no evidence as to thearea or boundaries of the worksite The loader was operated by employeesof General Contractor Atkinson.Iconclude and find that the work doneby the owner-operators for Atkinson on Project 99 was done at theworksite. 'GENERAL TEAMSTERS, LOCAL 982531102.3.5.1. The tenth calendar day after such notice issentbytheadministrativeoffice,theGeneralContractor shall become financially responsible for alldelinquent fringe-benefit payments that accrued on hisjobaftertheten-calendar-day-noticeperiodforpayments owed by any subcontractor. The Contractormay terminate the subcontract of said delinquentsubcontractor, or subcontractors, thereby limiting hisliability,on that job, to the period from the eleventhday after such notice is sent by the administrative officeto the termination of such subcontract on that job.102.3.5.2.Where a Contractor contracts with a listeddelinquentsubcontractor,orsubcontractors,theContractormay terminate the subcontract of suchdelinquent subcontractor, or subcontractors, therebylimiting the Contractor's liability, on that job, to theperiod from the commencement of the work under thesubcontracttothedateof termination of thatsubcontract.102.3.5.3.The Union may give written notice to alisted delinquent Contractor, or subcontractor, (with acopy to the General Contractor) to pay the delinquentamounts due all trust funds. Within five days from thegiving of such notice, the Union shall withhold servicefrom any or all jobs of such delinquent Contractor, orsubcontractors, if proper payment is not made.102.3.5.4.Where the General Contractor fails orrefuses to make any payments required under the aboveprovisions, the Union shall have the right to withholdservicefromanyoralljobsof such GeneralContractor.102.3.5.5.Where there is no General Contractor onthe jobsite, the right to withhold service by the Unionshall apply to the project as a whole.102.3.5.6.Any such action in accordance with theforegoingsubparagraph102.3.5.5.shallnotbeconsidered a strike or work stoppage within the termsof this Agreement. This provision shall apply to anyContractor, or subcontractor, on any jobsite operationunder any change of name or association or jointventure, including any person who may have been aprincipal financially associated with the Contractor, orsubcontractor,who was delinquent in said paymentsandwith regard to which delinquency the noticerequired has been given.102.3.6.The Trustees of the respective trust fundsshall be instructed to comply with these provisions andthepartiesagree to make any amendments' in therespective trust agreements necessary to accomplish theabove.tiUJon,403.[articleIV,Strikes-Lockouts-JurisdictionalDisputes]Ifa signatory Contractor' isperformingwork on a project as a subcontracof;^during the construction of which such project isdeclared to be unfair by a Building and ConstructionTrades Council or by the Joint Council of TeamstersNo. 42 and the work thereon is stopped for that reason,neither the Council nor Joint Council of Teamsters No.42 shall be deemed to have violated this Agreement if,during the period of said stoppage of work, theemployees fail to perform their work on said project forthe Contractor(c)Other pertinent contract section:201. [article II, Union Recognition]The Contractorshereby recognize the Union as the sole and exclusivecollective bargaining representative of all employees ofthe Contractors signatory hereto over whom the Unionhas jurisdiction,as such jurisdiction was defined by theBuilding and Construction Trades Department of theAFL-CIOas of December 1, 1957. It is understoodthat the Union does not at this time,nor will it duringthe term of this Agreement,claim jurisdiction over thefollowingclassesofemployees:executives,civilengineers and their helpers, superintendents,assistantsuperintendents,mastermechanics,timekeepers,messengerboys,office workers or any employees of theContractors above the rank of craft foreman.Conclusions as to the Master Labor AgreementThe Master Labor Agreementisdesigned to regulatethe wages and conditions of employment of employees ofsignatory employers classified as drivers of dump trucksand drivers of other vehicles and related classifications.Any subcontracting clause or other clause in theagreement that has as its purpose the preservation of thejobopportunitiesandworking conditions oftheseemployeesis"primary," and not encompassed by Section8(e) of the Act, although a side effect may be a restrictionon subcontracting; however, if the purpose of such clauseor clauses are to satisfy a union objective elsewhere and toregulate the labor relations of employers other than thesignatory employers, then it is "secondary" and fallswithin the purview of Section 8(e) of the Act.4Section 8(e) of the Act prohibits subcontracting and"hot cargo" agreements that seek to control or dictate thelabor relations of other employers; however, an exceptionismade in the case of agreements between a labororganization and an employerin the construction industryrelating to work to be done at the jobsite.A furtherqualification to this exceptionexists inthe final proviso toSection 8(e), which states that "nothing in this Act shallprohibit the enforcement of any agreement which is withinthe foregoing exception." This has been interpreted assanctioningjudicialenforcementonly.Where theagreement specifies that secondary subcontracting or hotcargo clausesmay be enforced byeconomic actions,commonly called "self-help," then the agreement violatesSection 8(e) of the Act.'Thus, first, it must be determined herein whether thework covered in contract sections 102.2, 104.1, 104.2 and105, set forth in subparagraph (a) above, constitutes workor job opportunities belonging to employees of signatoryemployers.' In the eventa clause isfound to be secondaryand, thereforewithinSection8(e),then itmust bedetermined whether it falls within the construction provisoand the enforcement proviso to that section; that is,whether it relates to "on-site" work and whether or not"self-help" enforcement is specified.Section 102.2, covering "all of the production orfabrication of materials" by subcontractors, is clearlyafieldof job opportunities of employees of signatoryemployers, and Section 8(e) is applicable. It does notcomply with the construction industry proviso thereto inthat it covers off-site work; therefore, this part of section'NationalWoodwork Mfgrs Assn v N L R B,386 U.S. 612,HoustonInsulationContractors Assn Y N L R B.386 U.S. 664'Ets-Hokin Corp,154 NLRB 839,Muskegon Bricklayers Union No 5,152 NLRB 360.'Orange Belt District Council of Painters No 48 v. N L R B,328 F 2d534 (CADC) 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD102.2 violates Section 8(e) of the Act.7Section 102.2 also covers "all work performed in theContractor's warehouses, shops or yards" in connectionwith a project covered by the Agreement and "all of theproduction or fabrication of materials by the Contractor"for use on the project. It is seeking herein to cover notonly job opportunities of employees in the bargaining unit,butalsothoseof the production and maintenanceemployees and other employees of signatory employers.Since this involves employees of the signatory employer, itisprimary, and not within Section 8(e) of the Act, and the"on-site" requirement of the construction industry provisois not applicable.Section104.1coversemployeesof subcontractorsengaged in the transportation of materials, supplies, andequipment to or from the jobsite and requires that they beunder a bargaining contract "with the appropriate union "The Respondent Unions are seeking to protect truckdriving job opportunities for union members in general;job opportunities for employees in the bargaining unit arenot involved and is not an objective. It is secondary inpurpose and therefore within Section 8(e) of the Act. Itdoes not comply with the construction industry proviso asitrelates to off-sitework, and it therefore violates Section8(e).Section 104.2 is the same as section 104.1 in so far as itrelates to deliveries of materials, supplies or equipment tothe jobsite by employees of vendors, and this includes therestriction or regulation of place of delivery at the jobsite,as this is the "final act of the delivery process" and notwork at the jobsite.' It, therefore, violates Section 8(e).This section, however, also covers "on-site" work byemployees of vendors, and to this extent it complies withthe construction industry exception to Section 8(e), but, asthe agreement provides for enforcement of this section byeconomic action, as will be pointed out in the discussionof subsequentsectionsof the agreement, it violates thefinal proviso to Section 8(e).Section 105, in seeking to have the signatory employersrefrain from the use of materials, supplies or equipmentthatwould tend to cause any discord or disturbance ontheproject, is seeking to promote union objectiveselsewhere than among employees of signatory employersor at the jobsites involved herein. It is secondary; it doesnot comply with the construction industry proviso toSection 8(e); it therefore violates that section.Sections 102.3.1 through 102.3.6, in subparagraph (b)above, all pertain to the subcontracting of work to bedone at the jobsite. They are secondary and comply withthe construction industry proviso in Section 8(e); however,the self-help provisions contained therein and in section403 of the agreement permitting the Union to withholdservices where contract sections have been violated, renderthe subcontracting clauses of the agreement illegal becauseof the failure to comply with the enforcement proviso toSection 8(e) of the ActAlso, theclausesquoted in subparagraph (a) abovewhich violate the "on-site" requirement of Section 8(e),againviolateSection 8(e) because of the "self-help"clauses.G TheShort Form AgreementsContracts between Barker and Local 982:From on oraboutMay 1, 1959 until on or about January 31, 1966,BarkerandLocal982havebeenpartiestoa"Construction Short Form Agreement," and following theactions of Local 982 described above in paragraph B, andsince on or about December 9, 1965, Barker and Local982 have maintained, reaffirmed and given effect to saidagreement. The General Counsel contends that Section8(e) of the Act is violated by the following clausesARTICLE IIA. The parties hereto agree to be bound by all theterms and conditions of the multiple-employer LaborAgreement, including all supplemental agreementsthereto,between the Southern California Chapter ofAssociatedGeneral Contractors of America, and/orothers, effective as of May 1, 1957, and all renewals,changes or modifications, thereof entered into betweentheAssociation and the Union thereafter, except assuch agreement may be specifically modified herein,and except that the provisions of Article IV, Article Vand Article VI of the aforesaid Agreement shall not bea part hereof.ARTICLE IIIIt is agreed that no workman covered by the termsof this Agreement need work under any conditionswhich may be or tend to be detrimental to his health,morals, or reputation or cross any picket line,or enterany premises at which there is a picket line authorizedby theJoint Council of TeamstersNo 42 orauthorizedby any A.F. of L. Central LaborCouncil or handle,transport or work upon or with any product on the"We Do Not PatronizeList"of such councils. TheContractor hereby expressly instructs his employees notto cross any such picket line, enter any such premisesor handle, transport, or work on any such productsARTICLE VNothing contained in this Agreement, expressly or byimplication, shall in any way limit or modify the rightof the Union to enforce this Agreement by means oflegal or economic procedures.On or about January 31, 1966 Barker and Local 982entered into a collective-bargaining agreement, known asthe "Southern California Teamsters Construction ShortForm Agreement." The General Counsel contends thatSection 8(e) of the Act is violated by the followingclauses:ARTICLE II'District9. 1AM v, N L RB (Greater St Louis AutomotiveAssn, Inc.315F 2d 33 (C A D C ),Teamsters.Chauffeurs,Warehousemen andHelpers Local No 631 (Reynolds Electricaland EngineeringCo, Inc ).154 NLRB 67IN L R BvInternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof America, Local 294. (Island Dock Lumber,Inc).342 F.2d 18 (C.A 2)A. Theparties hereto agree to be bound by all theterms and conditions of the multiple-employer LaborAgreement,includingallsupplementalagreementsthereto, between the Southern California Chapter of theAssociatedGeneralContractorsofAmerica,andothers, and the Union,entered into as of August 1, GENERALTEAMSTERS,LOCAL 9821965 for application in the counties of Inyo, Mono,Kern, Santa Barbara, San Luis Obispo, Los Angeles,Orange,Riverside,SanBernardino,Ventura,andImperial, and all renewals, changes, or modification,thereof entered into between the Association and theUnion thereafter, except as such agreement may bespecificallymodifiedherein,and except that theprovisions of Article IV, exclusive of Paragraph 403,thereof, and Article V, exclusive of Paragraph 501,thereof, of the aforesaid agreement shall not be a partof this Agreement.ARTICLE IIIA. It shall not be a violation of this Agreement, andit shall not be cause for discharge or disciplinary actionin the event an employee refuses to enter upon anyproperty involved in a labor dispute, or refuses to gothrough or work behind any picket line, including thepicket line of Unions party to this Agreement, andincludingpicket lines at the Employer's places ofbusiness.ARTICLE VNothing contained in this Agreement, expressly or byimplication, shall in any way limit or modify the rightof the Union to enforce this Agreement by means oflegal or economic procedures.Contract between Underwood and Local 606 and JointCouncil:Since on or about February 1, 1964, Underwood,Local 606 and Joint Council have been parties to a"Southern California Teamsters Construction Short FormAgreement," and following the actions of Respondents,described above in paragraph D and since on or aboutDecember 16, 1965 Underwood, Local 606 and JointCouncil have maintained, reaffirmed and given effect tosaidagreement.The General Counsel contends thatSection 8(e) of the Act is violated by the following clausesthereof:ARTICLE IIA. The parties hereto agree to be bound by all theterms and conditions of the multiple-employer LaborAgreement, including all supplemental agreementsthereto, between the Southern California Chapter of theAssociatedGeneralContractorsofAmerica,andothers, and the Union, effective as of May 1, 1959, forapplication in the Counties of Inyo, Mono, Kern, SantaBarbara,San Luis Obispo, Los Angeles, Orange,Riverside, San Bernardino, Ventura and Imperial; andall renewals, changes or modification, thereof enteredinto between the Association and the Union thereafter,except as such agreement may be specifically modifiedherein, and except that the provisions of Article IV,ArticleV and Article VI of the aforesaid Agreementshall not be a part hereof.ARTICLE III533A. It is agreed that no workman covered by thetermsof thisAgreement need work under anyconditions which may be or tend to be detrimental tohishealth,morals, or reputation or cross any picketline,or enter any premises at which there is a picketline authorized by the Joint Council of Teamsters No.42 or authorized by any A.F. of L. Central LaborCouncil or handle, transport or work upon or with anyproduct on the "We Do Not Patronize List" of suchcouncils. The Contractor hereby expressly instructs hisemployees not to cross any such picket line, enter anysuch premises or handle, transport, or work on anysuch products.B.Regardless of any of the terms and conditions ofthisAgreement,or the multi-employer agreementreferred to above, any person, firm or corporationperforming any transportation or other work on the siteof any construction project covered by this Agreementshall be considered a contractor or sub-contractor forthe provision of this section and contractor agrees toceaseorrefrainfromhandling,using,selling,transporting or otherwise dealing in any of the productsor services of such employer upon notice from theUnion that such person, firm, or corporation does nothave a valid collective bargaining agreement with theUnion. Upon such notice, contractor expressly instructshis employees not to handle, use, sell, transport, orotherwise work on any products or services of suchemployer. For the purposes of this Agreement theconstruction site shall include any facilities which havebeen particularly provided or set up to handle work inconnectionwitha job or project covered by thisAgreement.*ARTICLE VNothing contained in this Agreement, expressly or byimplication, shall in any way limit or modify the rightof the Union to enforce this Agreement by means oflegal or economic procedures.Conclusions as to the Short Form AgreementsEach of the short form agreements referred to aboveincorporates all of the sections of theMaster LaborAgreement quoted in paragraph F except for section 401,which is in Article IV, Strikes, Lockouts, JurisdictionalDisputes. Section 401 is one of the "self-held" sections intheMaster Labor Agreement; but Articles III and V ineach of the short form agreements specify that economicproceduresmay be resorted to for enforcement of theterms of the Agreement, and where an authorized picketline exists and where work or a product is on a recognized"do not patronize list."In so far as the "self-help" clauses in the short formagreementsprovide for enforcement of "secondary"clauses incorporated therein from theMasterLaborAgreement, this constitutes a failure to comply with theenforcement proviso in Section 8(e) and renders thesecondary subcontracting and boycotting clauses in theagreements illegal. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents, set forth in sectionIII,occurring in connection with the operations of theEmployers described in section I, have a close, intimateand substantial relation to trade, traffic and commerceamong the several states, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.Upon the basis of the foregoing findings of fact and theentire record in this case, I made the following-CONCLUSIONS OF LAW1.Atkinson,Barker,Hahn,Cal-West,Lancaster,Chick'sTruckingCompany,Kasler,Gordon H. BallEnterprises,E.L.Yeager Construction Company andRespondentUnderwood are employers engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Respondents Local 982, Local 606 and Joint Councilare labor organizations within the meaning of Section 2(5)of the Act.3.By inducing and encouraging employees of Atkinsonand Barker to engage in a strike or a refusal to performany services, and by threatening, coercing and restrainingowner-operatorsNealandSmithandContractorsAtkinson and Barker, for an object of forcing or requiringowner-operators Neal, Mather, Smith, Yontz, White andSilva to join a local Teamster Union, and for an object offorcing or requiring Atkinson and Barker to maintain,reaffirmandgiveeffecttoprovisionsofcollective-bargainingagreements prohibited by Section8(e) of the Act, and to cease doing business with saidowner-operators,Respondent Local 982 has engaged inunfair labor practices in violation of Section 8(b)(4)(i) and(ii)(A) and (B) of the Act.4.By entering into agreements with Atkinson andBarker andtheSouthernCaliforniaChapter of theAssociated General Contractors of America whereby saidemployers agree to refrain from doing business withcertain other persons, without complying with the provisosinSection 8(e) of the Act, Respondent Local 982 hasengaged in an unfair labor practice in violation of Section8(e) of the Act.5.By threatening, coercing and restraining LancasterandCal-West for an object of forcing or requiringLancaster and Cal-West to cease doing business withChick's Trucking Company,RespondentLocal 606 hasengaged in an unfair labor practice in violation of Section8(b)(4)(ii)(B) of the Act6.By inducing and encouraging individuals employedby Kasler to engage in a strike or a refusal in the courseof their employment to perform any services, and bythreatening, coercing and restraining Contractors Kaslerand Underwood and owner-operator Silver, for an objectof forcing or requiring owner-operators Silver and Newtonto join a local Teamster Union, and for an object offorcing or requiring Kasler and Underwood to maintain,reaffirmandgiveeffecttoprovisionsofcollective-bargainingagreements prohibited by Section8(e) of the Act, and to cease doing business with saidowner-operators,RespondentsLocal606and JointCouncil have engaged in unfair labor practices in violationof Section 8(b)(4)(i), (ii)(A) and (B) of the Act.7.By entering into agreements with Kasler andUnderwood and the Southern California Chapter of theAssociated General Contractors of America whereby saidemployers agree to refrain from doing business withcertain other persons, without complying with the provisosinSection 8(e) of the Act, Respondents Local 606 andJoint Council have engaged in an unfair labor practice inviolation of Section 8(e) of the Act.8.By entering into a collective-bargaining agreementwhereby said Respondent Employeragreesto refrain fromdoingbusinesswithcertainotherpersons,withoutcomplying with the provisions of Section 8(e) of the Act,Respondent Underwood has engaged in an unfair laborpractice in violation of Section 8(e) of the Act.9.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act10.Respondent 606 has not engaged in the conductdescribed above in paragraph 5 for an object of forcing orrequiringGeneralContractorHahn to cease doingbusiness with its subcontractors on the Sears project.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of the Act, I shall recommendthat they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct. In view of the multiple incidents of violations foundherein and in view of the general use of the agreementforms found to be illegal herein, I shall recommend abroad order.Upon the basis of the foregoing findings of fact andconclusions of law and pursuant to Section 10(c) of theAct, I issue the following:[Recommended Order omitted from publication.]